DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 12/06/2019. It is noted, however, that applicant has not filed a certified copy of the KR10-2019-0161934 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (PG-Pub. US 20160148036) in view of Zhang (PG-Pub. US 20210191545).
Regarding claim 1:
Kim teaches: a sensor pixel circuit (¶ [0033] “FIG. 3 is a circuit diagram of a fingerprint recognition sensor capable of sensing a fingerprint”) comprising: 
a photodiode to which a current flows according to incident light (FIG. 3, photodiode 180);      
a storage capacitor connected in parallel to the photodiode (FIG. 3, capacitor C2);
a first transistor for connecting a bias voltage and the photodiode by a contact of a recognition object (FIG. 3, transistor T5, ¶ [0036] “…the optical fingerprint sensing unit includes: a fifth transistor T5; and a photodiode 180. The fingerprint sensing electrode 110 detects the humans fingerprint.” ¶ [0042] “The photodiode 180 is configured such that an anode electrode is connected to a bias line, and a cathode electrode is connected to a drain electrode of the fifth transistor T5.”; Although transistor T5 is connected to the cathode of the photodiode and the bias voltage is directly connected to the photodiode, moving T5 to be connected to the anode of the photodiode is a matter of obviousness to one of ordinary skill in art since these circuit elements are connected in series, and moving T5 to the other side would result in an equivalent circuit. Therefore, such modification amounts to simple substitution of one equivalent element for another (KSR rationale B; MPEP 2141). ); 

Kim does not specifically teach: a second transistor for transmitting charges stored in the storage capacitor to a data line.
However, in a related field, Zhang teaches: a second transistor for transmitting charges stored in the storage capacitor to a data line (FIG. 4, Transistor T3, ¶ ¶ [0034] - [0035], when T3 is activated, it transmits the capacitor C charges to the output end Vout, V1-V2 depends on the charges stored in C based on the light reflected to the photodiode from the fingerprint)
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Zhang by including: a second transistor for transmitting charges stored in the storage capacitor to a data line in order to connect the Vout of each fingerprint identification unit to one fingerprint identification signal line 104.
Allowable Subject Matter
Claims 2-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2: Kim in view of Zhang teaches the sensor pixel circuit of claim 1 as applied above. However, the prior art fails to teach, disclose, or suggest that the wherein the first transistor includes a first end connected to an anode of the photodiode and a second end 
Regarding claims 3-13: the claims depend directly or indirectly from claim 2; therefore contains an allowable subject matter for the same reasons.
Claims 14-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 14: Kim teaches: a sensor device comprising: a sensor panel including a plurality of sensor pixels (FIG. 19 shows a sensor panel having a plurality of sensor pixels); 
a gate driving circuit for supplying a scan signal to a plurality of sensor pixel rows through a plurality of scan line (FIG. 19, Gate line driving circuit); 
and a sensor signal lead out circuit for receiving a plurality of data signals supplied from the sensor pixels through a plurality of data lines (FIG. 19, Sensor signal readout circuit)
wherein each one of the sensor pixel circuits (¶ [0033] “FIG. 3 is a circuit diagram of a fingerprint recognition sensor capable of sensing a fingerprint”) comprising: 
a photodiode to which a current flows according to incident light (FIG. 3, photodiode 180);      
a storage capacitor connected in parallel to the photodiode (FIG. 3, capacitor C2);
a first transistor for connecting a bias voltage and the photodiode by a contact of a recognition object (FIG. 3, transistor T5, ¶ [0036] “…the optical fingerprint sensing unit includes: a fifth transistor T5; and a photodiode 180. The fingerprint sensing electrode 110 detects the humans fingerprint.” ¶ [0042] “The photodiode 180 is configured such that an anode electrode is connected to a bias line, and a cathode electrode is connected to a drain electrode of the fifth  Although transistor T5 is connected to the cathode of the photodiode and the bias voltage is directly connected to the photodiode, moving T5 to be connected to the anode of the photodiode is a matter of obviousness to one of ordinary skill in art since these circuit elements are connected in series, and moving T5 to the other side would result in an equivalent circuit. Therefore, such modification amounts to simple substitution of one equivalent element for another (KSR rationale B; MPEP 2141). ); 
While Kim teaches that a second transistor T1 is configured such that a gate signal voltage is applied to a gate electrode, and a source electrode is connected to a data line (see ¶ [0037]).
The prior art fails to teach, disclose, or suggest a second transistor synchronized with a scan signal transmitted through a corresponding one of the scan lines and transmitting charges stored in the storage capacitor to a corresponding one of the data lines.
Regarding claims 15-16: the claims depend from claim 14; therefore are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Geurts (US 10791292) teaches an Image Sensors and discloses in FIG. 4 a circuit diagram wherein photosensitive element 202 is coupled to transfer transistor 204 and anti-blooming transistor 206. Anti-blooming transistor 206 is coupled between photodiode 202 and bias voltage supply terminal 208. Transfer transistor 204 is coupled between photodiode 202 and storage diode 210.
Zhao (CN 113792698) teaches a pixel circuit with fingerprint identification function wherein the circuit comprises a first transistor, a first capacitor connected in parallel with the PIN photodiode; the PIN photodiode bottom electrode is connected to the first electrode of the first transistor, the second electrode of the first transistor is the first signal output end, the gate of the first transistor is connected to the GATE signal line.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945. The examiner can normally be reached Monday-Thursday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WASSIM MAHROUKA/Examiner, Art Unit 2665                                                                                                                                                                                                        
/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665